Exhibit 10.21.1


FIRST AMENDMENT TO THE
AMENDED AND RESTATED
NON-STATUTORY STOCK OPTION AGREEMENT
UNDER THE
1993 EMPLOYEE STOCK OPTION PLAN
OF
BUILDING MATERIALS HOLDING CORPORATION




This Non-Statutory Stock Option Agreement (the "Agreement") is made and entered
into as of the Date of Grant indicated below by and between Building Materials
Holding Corporation, a Delaware corporation (the "Company"), and the person
named below as Optionee.


RECITALS


WHEREAS, Optionee is an employee, officer or consultant of the Company and/or
one or more of its parents or subsidiaries; and


WHEREAS, pursuant to the Company's 1993 Employee Stock Option Plan, as amended
(the "Plan"), the committee of the Board of Directors of the Company
administering the Plan (the "Committee") or the Board of Directors (the “Board”)
has approved the grant to Optionee of an option to purchase shares of the common
stock of the Company (the "Common Stock"), on the terms and conditions set forth
herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:


1.    Grant of Option; Certain Terms and Conditions. The Company hereby grants
to Optionee, and Optionee hereby accepts, as of the Date of Grant, an option to
purchase the number of shares of Common Stock indicated below (the "Option
Shares") at the Exercise Price per share indicated below, which option shall
expire at 5:00 o'clock p.m., Boise, Idaho time on the Expiration Date indicated
below and shall be subject to all of the terms and conditions set forth in this
Agreement (the "Option"). The vesting of the Option Shares shall occur at a rate
of twenty percent (20%) of the Option Shares under this grant on December 31
each year commencing on December 31, 2000.


Optionee:
Date of Grant: January 20, 2000
Number of shares purchasable: 156,000
Exercise Price per share: $10.00
Expiration Date: January 20, 2010
Annual Vesting Rate: 20%


This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code.
 

--------------------------------------------------------------------------------


 
2.    Acceleration and Termination of Option.


(a)    Termination of Employment or Association.


(i)    Death or Permanent Disability. If Optionee shall cease to be an employee
of the Company and/or any of its parents or subsidiaries ("Employment") or cease
to be a consultant of the Company and/or any of its parents or subsidiaries
("Association") (in either case, a "Termination") by reason of the death or
permanent disability of Optionee, then (A) the portion of this Option that has
not vested on or prior to the date of such Termination of Employment or
Association shall terminate on such date and (B) the remaining vested portion of
this Option shall terminate upon the earlier of the Expiration Date or the date
which is twelve (12) months after the date of such Termination of Employment or
Association. Optionee shall not be deemed to have a permanent disability until
proof of the existence thereof shall have been furnished to the Committee or
Board in such form and manner, and at such times, as the Committee or Board may
require. Any determination by the Committee or Board that Optionee does or does
not have a permanent disability shall be final and binding upon the Company and
the Optionee.
 
(ii)    Retirement After Age 55. If Optionee's Employment is Terminated by
reason of Optionee's retirement in accordance with the Company's then-current
retirement policy (or the then-current retirement policy of any of the Company's
parents or subsidiaries, if applicable) after age 55 ("Retirement"), then
(A) the portion of the Option that has not vested on or prior to the date of
such Retirement shall terminate on such date and (B) the remaining vested
portion of the Option shall terminate upon the earlier of the Expiration Date or
the date which is three (3) years after the date of such Retirement. Employees
retiring at age 60 or above with at least 15 years of service will vest 50
percent of their unvested options. An additional five percent will be added for
each year of service beyond 15 years, with full vesting after 25 years of
service, provided retirement is on or after age 60. Services includes the
Company and predecessor company service.


(iii)    Termination for Cause. If Optionee's Employment or Association is
Terminated for Cause (as defined in the Plan), then this Option shall terminate
upon the date of such Termination of Employment or Association and shall cease
to be exercisable.


(iv)    Other Termination. If Optionee's Employment or Association is Terminated
for no reason, or for any reason other than Retirement, death or permanent
disability, or for Cause, then (A) the portion of this Option that has not
vested on or prior to the date of such Termination of Employment or Association
shall terminate on such date and (B) the remaining vested portion of this Option
shall terminate upon the earlier of the Expiration Date or the date which is
three (3) months after the date of such Termination of Employment or
Association.


(b)    Events Causing Acceleration of Option. The Committee or Board, in its
sole discretion, may accelerate the exercisability of this Option at any time
and for any reason. In the event of a Change in Control of the Company (as
defined in the Plan), this Option shall become immediately exercisable in full.


(c)    Other Events Causing Acceleration and Termination of Option. In the event
of (a) a dissolution or liquidation of the Company, or (b) a merger or
consolidation in which the Company is not the surviving corporation, the Company
shall give to the Optionee, at the time of adoption of the plan for liquidation,
dissolution, merger or consolidation, either: a reasonable time thereafter
within which to exercise this Option, prior to the effectiveness of such
liquidation, dissolution, merger or consolidation, at the end of which time this
Option shall terminate; or the right to exercise this Option as to an equivalent
number of shares of stock of the corporation succeeding the Company or acquiring
its business by reason of such liquidation, dissolution, merger or
consolidation.
 

--------------------------------------------------------------------------------




3.    Adjustments. In the event that the outstanding securities of the class
then subject to this Option are increased, decreased or exchanged for or
converted into cash, property and/or a different number of kind of securities,
or cash, property and/or securities are distributed in respect of such
outstanding securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split or the like, or in the event that substantially all of the property
and assets of the Company are sold, then, unless such event shall cause this
Option to terminate pursuant to Section 2(c) hereof, the Committee or Board
shall make appropriate and proportionate adjustments in the number and type of
shares or other securities or cash or other property that may thereafter be
acquired upon the exercise of this Option; provided, however, that any such
adjustments in this Option shall be made without changing the aggregate Exercise
Price of the then unexercised portion of this Option. In the event any
fractional shares of stock would result on account of any such adjustment, then
the number of shares shall be rounded upward to the nearest whole share.


4.    Manner of Exercise. This Option shall be exercisable during Optionee's
lifetime only by Optionee, and after Optionee's death only by the person or
entity entitled to do so under Optionee's last will and testament or applicable
to intestate law. This Option may be exercised with respect to all or any part
of the Option Shares then subject to such exercise as follows:
 
(a)    By giving the Company written notice of such exercise specifying the
number of the Option Shares as to which the Option is so exercised and
accompanied by an amount equal to the aggregate Exercise Price of such shares,
in the form of any one or combination of (i) cash, a certified check or postal
or express money order payable to the order of the Company in lawful money of
the United States, (ii) shares of Common Stock previously acquired by Optionee,
in satisfaction of all or a portion of such aggregate Exercise Price; and any
Common Stock so delivered shall be valued at its Fair Market Value on the date
of exercise, or (iii) delivery of a properly executed exercise notice together
with such other documentation as the Committee or Board and the broker, if
applicable, shall require to effect an exercise of the Option and delivery to
the Company of the sale proceeds required to pay the aggregate Exercise Price.
 
(b)    If required by the Company, by giving satisfactory assurance in writing,
signed by Optionee or his or her legal representative, that such shares are not
being purchased with a view to the distribution thereof; provided, however, that
such assurance shall be deemed inapplicable to (1) any sale of such shares by
the Optionee subject to a registration statement covering such sale, which has
heretofore been (or may hereafter be) filed and become effective under the
Securities Act of 1933, as amended (the "1933 Act"), and with respect to which
the registration statement is current and no stop order suspending the
effectiveness thereof has been issued, and (2) any other sale of such shares
with respect to which, in the opinion of counsel for the Company, such assurance
is not required to be given in order to comply with the provisions of the 1933
Act.


As soon as practicable after receipt of such written notice from Optionee, the
Company shall, without transfer or issue tax or other incidental expenses to
Optionee, deliver to Optionee at the office of the Company, or such other place
as may be mutually acceptable to the Company and Optionee, a certificate or
certificates for such shares, which certificate or certificates may bear such
legend or legends with respect to restrictions on transfer as counsel for the
Company deems to be required by applicable provisions of law and this Agreement;
provided, however, that nothing herein shall be deemed to impose upon the
Company any obligation to deliver any shares of Common Stock to the Optionee if,
in the opinion of counsel, for the Company, doing so would violate any provision
of: (i) the 1933 Act; (ii) the Securities Exchange Act of 1934, as amended;
(iii) any applicable listing requirements of any national securities exchange;
(iv) any state securities regulation or "Blue Sky" laws; or (v) requirements
under any other law or regulation applicable to the issuance or transfer of such
shares. In no event shall the Company be required to take any affirmative action
to comply with any of such laws, regulations or requirements, nor shall the
Company be liable for any failure to deliver shares of Common Stock because such
shares have not been registered or because a registration statement with respect
thereto is not current or because such delivery would otherwise be in violation
of any applicable law or regulation.
 

--------------------------------------------------------------------------------




5.    Payment of Withholding Taxes. By accepting this Option, the Optionee, both
personally and on behalf of any person to whom Optionee, both personally and on
behalf of any person to whom Optionee's rights under this Option shall pass by
will or the laws of descent and distribution, agrees that, if the Company so
requires, whenever Option Shares are to be issued by reason of the exercise of
this Option, the Optionee or such other person who is to receive such stock will
remit to the Company, prior to the delivery of any certificate or certificates
for such shares, all or any part of an amount determined by the Company in its
discretion to be sufficient to satisfy federal, state and local withholding tax
requirements which the Company, or its counsel, determine may be payable with
respect to such exercise. Such withholding may be paid in cash, by check payable
to the Company, or by delivery of shares of the Company's Common Stock, valued
at the Fair Market Value of such Common Stock on the date of delivery or by
surrender of a portion of this Option.


6.    Notices. All notices and other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed given
if delivered personally or five (5) days after mailing by certified or
registered mail, postage prepaid, return receipt requested, to the Company at
One Market Plaza, Steuart Tower, Suite 2650, San Francisco, CA 94105, Attention:
Ellis C. Goebel, or to Optionee at the address set forth beneath his or her
signature on the signature page hereto, or at such other addresses as they may
designate by written notice in the aforesaid manner.


7.    Restrictions on Transfer. Under the Plan, options are subject to limited
transferability by the original option holder subject to the approval of the
compensation committee or Board of Directors.


8.    The Plan. This Option is granted pursuant to the Plan, as in effect on the
Date of Grant, and is subject to all the terms and conditions of the Plan, as
the same may be amended from time to time; provided, however, that no such
amendment shall deprive Optionee, without his or her consent, of this Option or
of any of Optionee's rights under this Agreement. The interpretation and
construction by the Committee or Board of the Plan, this Agreement, this Option
and such rules and regulations as may be adopted by the Committee or Board for
the purpose of administering the Plan shall be final and binding upon Optionee.
Until this Option shall expire, terminate or be exercised in full, the Company
shall, upon written request therefore, send a copy of the Plan, in its
then-current form, to Optionee or any other person or entity then entitled to
exercise this Option. Each capitalized term used herein but not defined herein
shall have the meaning ascribed thereto in the Plan.


9.    Stockholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Option Shares until
this Option shall have been duly exercised to purchase such Option Shares in
accordance with the provisions of this Agreement.
 

--------------------------------------------------------------------------------




10.    Employment or Association Rights; Other Plans. No provision of this
Agreement or of this Option granted hereunder shall (a) confer upon Optionee any
right to continue in the employ of or to associate with the Company or any of
its parents or subsidiaries, (b) affect the right of the Company and each of its
parents and subsidiaries to terminate the Employment or Association of Optionee,
with or without cause, or (c) confer upon Optionee any right to participate in
any employee welfare or benefit plan or other program of the Company or any of
its parents or subsidiaries other than the Plan. Nothing in this Agreement is
intended to be a substitute for, or shall preclude or limit the establishment or
continuation of, any other plan, practice or arrangement for the payment of
compensation or benefits to Optionees generally, which the Company or its
parents or subsidiaries now has or may hereafter lawfully put into effect,
including, without limitation, any retirement, pension, insurance, stock
purchase, incentive compensation or bonus plan. Optionee hereby acknowledges and
agrees that the Company and each of its parents and subsidiaries may terminate
the Employment or Association of Optionee at any time and for any reason, or for
no reason, unless Optionee and the Company or such parent or subsidiary are
parties to a written employment or other agreement that expressly provides
otherwise.


11.    Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of any successors and assigns of the Company or its parents
or subsidiaries, and upon Optionee and Optionee's heirs, executors,
administrators, personal representatives, permitted assignees and successors in
interest.


12.    Governing Law. This Agreement and the Option granted hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, excluding the choice of law provisions thereof.


IN WITNESS WHEREOF, the Company and Optionee have duly executed this Agreement
as of the Date of Grant.


BUILDING MATERIALS HOLDING CORPORATION
 
 
Robert E. Mellor
President & Chief Executive Officer
 
OPTIONEE
 
 
By: ______________________________
 
 

--------------------------------------------------------------------------------




